145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cesar CORONA-ALVAREZ, Petitioner,v.Immigration and Naturalization Service, Respondent.Camila CRUZ-GARCIA, Petitioner,v.Immigration and Naturalization Service, Respondent.Victoria BRAVO-LOPEZ, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 94-70218, 94-70464, 95-70110.D.C. No. ANC-274C-0027.D.C. No. FRS-274C-94-0028.D.C. No. FRS-274C-94-0118.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1995.Withdrawn Dec. 5, 1995.Resubmitted July 14, 1997.Decided May 18, 1998.

1
Petitions for Review of Final Orders of the Immigration and Naturalization Service.


2
Before GOODWIN and REINHARDT, Circuit Judges, and KING, Senior District Judge.**


3
MEMORANDUM*


4
Cesar Corona-Alvarez, Camila Cruz-Garcia, and Victoria Bravo-Lopez petition for review from final orders that were issued against them by the Immigration and Naturalization Service ("INS") on the basis of civil document fraud charges.


5
Two of the petitioners, Corona-Alvarez and Cruz-Garcia, are named plaintiffs in a class action in which we have today issued a published opinion, and the remaining petitioner, Bravo-Lopez is a member of the class as defined by the district court.  The claims presented in the class action are substantially the same as the claims raised in these petitions.  The class members have thoroughly litigated the relevant issues before the district court and the district court has ordered appropriate injunctive relief, which we have now upheld and is available to the petitioners.


6
Because we conclude that the petitioners are entitled to obtain the relief they seek here in the district court as members of the class, we dismiss the duplicative petitions without prejudice.


7
DISMISSED without prejudice.



**
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3